Citation Nr: 0709226	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-05 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran had active service from March 1968 to January 
1969.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the veteran's claim of entitlement to 
service connection for PTSD and assigned a 10 percent 
evaluation for the disorder, effective June 26, 2003 (the 
date her service connection claim was filed, see 38 C.F.R. 
§ 3.400).  The veteran has appealed the initial evaluation 
assigned for this disorder.

During the course of the appeal, specifically in February 
2005, the RO increased the initial disability evaluation 
assigned for the service-connected PTSD to 30 percent, also 
effective from June 26, 2003.  As such, the issue is as 
characterized above.  

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has characterized the issue as 
involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

The veteran's service-connected PTSD is, and has been, 
manifested by some sleep difficulty insomnia, depression, 
nightmares, startle reaction, hypervigilance, and panic 
attacks; there is no persuasive evidence of record 
establishing that the veteran has suffered from PTSD 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and her representative claim that the veteran is 
entitled to an initial evaluation higher than 30 percent for 
her service-connected PTSD.  Initially, it is noted that VA 
has an obligation to notify claimants of what information or 
evidence is needed in order to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

In this regard, a September 2003 letter informed the veteran 
of the evidence necessary to establish entitlement to PTSD, 
what evidence the RO would obtain, and what evidence she was 
expected to obtain.  This letter also, essentially, requested 
that she provide any medical evidence in her possession that 
pertained to this claim.  

In the currently appealed March 2004 decision, and as noted 
above, service connection was established for PTSD.  
Therefore, although notice was not provided to the veteran 
prior to the initial adjudication of the claim on appeal 
informing her that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

In any event, both the February 2005 statement of the case 
and January 2006 supplemental statement of the case 
essentially provided the veteran with notice regarding 
disability ratings pertaining to psychiatric disorders, and 
while neither provided her with information regarding the 
assignment of effective dates, neither the veteran nor her 
representative have contended that such has prejudiced the 
veteran in any way.  Dingess/Hartman, 19 Vet. App. 473.  The 
Board thus finds that the notice requirements set forth have 
been met.  

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, VA records, to include the reports of VA psychiatric 
examinations, have been associated with the claims folder.  
No additional pertinent, available, evidence has been 
specifically identified by the veteran as relevant to this 
claim.  As such, further development is not necessary.  
38 U.S.C.A. § 5103A.  Thus, VA's duty to assist has been 
fulfilled.

As noted above, service connection was established for PTSD 
by the currently appealed a March 2004 RO decision.  This 
decision was based in part on a finding that the 
contemporaneous evidence supported the veteran's statements 
to the effect that she was sexually traumatized while in 
service.  An evaluation of 30 percent was ultimately assigned 
for the disorder under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411, effective June 26, 2003, the date the veteran's 
original service-connection claim was filed.  The veteran has 
appealed the evaluation assigned.  

The relevant evidence of record includes VA medical center 
psychiatric treatment records, as well as the reports of 
January 2004 and December 2005 VA examinations.  

The report of a December 2002 psychological consultation 
indicates that the veteran was neatly dressed and groomed and 
well oriented, if mildly dysphoric.  She reported dreaming of 
the sexual assaults, with more frequent dreaming after she 
discussed her stressor history.  She also reported having 
panic attacks a couple of times a month, and she was 
ultimately diagnosed with personality disorder-not otherwise 
specified (NOS) and PTSD secondary to sexual abuse/assault.  
The veteran stated that she had been married to her second 
husband for 16 years (after a tumultuous relationship with 
her first husband), and reported that they had a stable, 
close relationship.  She did note that her husband had 
recently suggested seeking help for the veteran's problems, 
and added that their faith and prayer had kept them together.  

Psychological treatment notes from March 2003 into December 
2003 reflect that the veteran was mildly anxious, and was 
experiencing an increase in nightmares about the assault and 
an increase in her anxiety due to having to provide a 
narrative report of her assault for her PTSD claim.  She had 
a panic attack in March 2003, and her Global Assessment of 
Functioning Scale (GAF Scale) was estimated at 55.  A 
psychiatric progress note from October 2003 indicated that 
the veteran was well groomed and processing her trauma, 
although she had difficulty because the claims process itself 
triggered nightmares and flashbacks.  Her GAF score was 
determined to be 56.  However, there is no other indication 
from the notes about the amount and frequency of the 
veteran's PTSD symptoms.  A December 2003 note reflects the 
veteran reported that her husband had contemplated leaving 
the relationship recently, but that they had discussed ways 
of coping with their difficulties.  

The report of the January 2004 VA examination indicates that 
the veteran complained of nervousness, anxiety, and panic 
attacks.  She also reported being afraid of small places, 
being closed in, and afraid of the dark.  When pressed for 
more specificity about her symptoms, she reported having 
anxiety and depression, as well as nightmares that occurred 
sometimes as often as once a month and occasionally more 
often.  She did not usually fall asleep until one a.m. and 
had to sleep with the closet light on, but she stated that 
she usually slept for an average of seven hours a night.  Her 
temper was controlled and she said that she had a little 
trouble concentrating, because her mind wandered a bit.  The 
veteran admitted to an increased startle response and 
hyperawareness of her surroundings

The veteran related that she was able to express her feelings 
of love to her family, and that while she enjoyed her life, 
she did experience periods of time when there was sadness.  
At the time of this examination, she noted that she had been 
married 17 years, and that she had friends and was active in 
her church.  She noted that she was a secretary for the 
church, works on the church bulletin, and enjoyed the 
outdoors and reading.  She indicated that she ceased working 
in 1996 due to disability.      

On the mental status examination, the veteran was adequately 
groomed, cooperative, and maintained good eye contact.  She 
exhibited the normal range of psychomotor behavior, her 
affect was neutral, and her speech was clear, coherent, goal 
directed, and had a normal cadence.  She denied suicidal or 
homicidal thoughts, as well as hallucinations and paranoid 
thinking.  The veteran was alert and oriented.  Her attention 
and concentration was good, intellect average based on the 
interview, and it was noted that she had some insight into 
her problems, and that her judgment was considered to be 
grossly intact.  Her GAF score was estimated to be 75 to 78.

Psychiatric treatment records from January 2004 to February 
2005 demonstrate that the veteran reported anxiety-driven 
behaviors, such as excessive talking and sleeping with the 
closet light on, and presented as mildly anxious to her 
therapist on multiple occasions, although her affect was 
generally within the normal range.  Although both she and her 
husband had some ongoing health concerns, she was able to 
provide regular support to young children in her church, as 
well as to another young lady in her church who was the 
victim of ongoing sexual abuse.  She maintained a 
relationship with her husband, although there were some areas 
of that relationship that the veteran was working on 
improving.  She reported in January 2004 that helping friends 
in need had resulted in her and her husband getting along 
better.  She reported an increase in panic attacks, but did 
not detail their frequency.  She also reported extreme 
avoidance and nightmares, obsessive-compulsive patterns, and 
emotional numbing.  GAF scores were generally estimated to be 
54, signifying moderate symptoms.

From April 2005 to November 2005, psychiatric notes indicate 
that the veteran generally presented with a euthymic mood and 
normal range of affect.  She was noted to be well groomed, 
and she denied suicidal and homicidal ideations, but she 
complained of fatigue and occasional nightmares.  As her 
stress increased because of her husband's failing health, the 
veteran's panic attacks returned and she had more disturbing 
nightmares related to her past sexual trauma.  Her GAF score 
was estimated to be 55, again indicating only moderate 
symptoms.

The report of the December 2005 VA examination indicates that 
the veteran complained of returning nightmares (two per week, 
increased from twice a month) and panic attacks (including 
one on the way to the VA examination), although they had 
decreased for a while.  She also complained of memory loss 
and that she had to write down things her appointments and 
things her husband told her.  She said that the memory loss 
had been occurring for approximately the past six months and 
that it seemed to be worsening.  Her temper was noted to be 
good, but her concentration was not.  The veteran also 
admitted to an increased startle response and hypervigilance, 
as well as trying to avoid thoughts and feelings related to 
the stressor event.  The examiner noted that the veteran's 
triggers were non-specific.  

The veteran reported having friends, being involved with her 
church, and related that she has been married to her husband 
for 19 years.  She also reported that she was last employed 
in 1996, but had to stop working due to a back disability.

Finally, on mental status examination, the veteran presented 
as neat, clean, appropriately dressed, and she was noted to 
be polite, with no abnormal involuntary movements, a stable 
mood, and a calm affect.  Her affect was clam, and her 
thoughts and associations were logical, coherent, and goal-
directed, and her speech had a normal cadence.  She denied 
any auditory and visual hallucinations, and she was alert and 
oriented, although she struggled slightly with the current 
date.  The veteran's attention and concentration were 
determined to be fair to good, and her memory was determined 
to be grossly intact.  Her GAF score was between 58-60.  The 
examiner recommended a neurological evaluation because of the 
veteran's complaints of memory loss, but there is no evidence 
in the record that this evaluation was conducted.

According to a psychiatric note dated about five days after 
the examination (also in December 2005) the veteran related 
that she had been experiencing more anxiety and sleep 
difficulty, which she linked to the recent examination.  She 
noted that she has been more involved with her family and 
church in an effort to protect children and others in need.

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

That said, it is noted that a disability rating of 30 percent 
will be assigned for PTSD when a claimant experiences 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A disability rating of 50 percent will be assigned for PTSD 
when a claimant experiences occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

The Global Assessment of Functioning Scale (GAF Scale) is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994))(hereinafter DSM-IV).

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  DSM-IV at 32.

The Board finds that a preponderance of the evidence is 
against the veteran's claim for an initial evaluation higher 
than 30 percent for the veteran's service-connected PTSD.

Specifically, although the veteran stated that she had 
increasing panic attacks (one of the criterions listed for a 
50 percent evaluation for a psychiatric disorder, as noted 
above), there is no evidence in the record detailing their 
increased frequency or severity.  And, in any event, there is 
no indication that the veteran's PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to these panic attacks.  

The evidence does not show that the veteran has demonstrated 
any of the other symptoms that would support required by a 50 
percent disability rating, such as flattened affect, 
difficulty understanding complex commands, impaired judgment 
and abstract thinking, or difficulty in establishing and 
maintaining effective work and social relationships, or 
medical evidence that she has demonstrated her current 
symptoms with such frequency as to require a higher rating.  
In fact, both the January 2004 and December 2005 examination 
reports indicate that the veteran's speech was essentially 
normal, her affect neutral and calm.  And, although she 
recently claimed increased memory loss, there is no evidence 
that this memory loss is a result of her PTSD, and in any 
event, her memory was objectively found to be grossly intact 
during the December 2005 examination.

As far as being able to establish and maintain effective work 
and social relationships, it is noted that while the evidence 
indicates that the veteran is not currently employed, it has 
not been objectively suggested that she is unemployed due to, 
in whole or even in part, her PTSD.  In fact, the record 
indicates, as noted above, that the veteran ceased employment 
due to a back disability.  It is also pointed out that she 
works - apparently on a voluntary basis - as a secretary with 
her church and is engaged in helping others in the church 
community.

In addition, it is also pointed out that despite the symptoms 
associated with her PTSD, she maintains effective 
relationships, including with her husband, to whom she has 
been married to for more than 20 years.  Further, as noted, 
she is active in her church and provides support for other 
members of the congregation.  

Finally, while a GAF score is just one piece of evidence to 
review in evaluating the severity of a psychiatric disorder, 
the fact remains during the relevant time period, the 
veteran's GAF scores have ranged from 54 to 78, which are 
indicative of less than mild symptoms to, at worse, moderate 
symptoms associated with her PTSD.  Such a finding alone, and 
certainly when reviewed in conjunction with the actual 
findings made during the various evaluations of the veteran, 
would warrant no more than the 30 percent evaluation assigned 
for her PTSD.  

In conclusion, the Board finds that the evidence does not 
establish that the veteran's PTSD is more than 30 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased initial rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

As a final point, and as pointed out above, as this issue 
deals with the rating assigned following the original claim 
for service connection, consideration has been given to the 
question of whether "staged ratings," as addressed by the 
Court in Fenderson, would be in order.  Here, however, as the 
assigned 30 evaluation reflects the degree of impairment 
shown since the date of the grant of service connection for 
the PTSD, and as this evaluation has been effective since 
that time service connection was established, there is no 
basis for staged ratings with respect to this claim.


ORDER

Entitlement to an increased initial rating in excess of 30 
percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


